     Case 2:21-mj-30071-DUTY ECF No. 8, PageID.14 Filed 02/11/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff.
                                                          NO. 21-30071
v.

JAMES ALLEN MELS,

               Defendant.
________________________________/

               ORDER TRANSFERRING DEFENDANT TO
             ANSWER TO CHARGES PENDING IN ANOTHER
           DISTRICT AND COMMITMENT TO THAT DISTRICT

       This matter coming before the Court on the Government=s Petition for

Removal, for the reasons stated on the record and pursuant to Rule 5(c)(3)(D) of

the Federal Rules of Criminal Procedure, it is hereby ordered that defendant James

Allen Mels be transferred to the Superior Court for the District of Columbia for

further proceedings in the case of United States v. James Allen Mels, Case No.

1:21-mj-00223.

       Defendant who has been ordered released pursuant to the Bail Reform Act

of 1984 (18 U.S.C. ' 3141 et seq.). shall appear at the following location at the

following time:

                                         1
   Case 2:21-mj-30071-DUTY ECF No. 8, PageID.15 Filed 02/11/21 Page 2 of 2




Monday, February 22, 2021 at 1:00pm. via Zoom for his initial appearance. Zoom
information is as follows:

RECORDING AUDIO OR VIDEO OF ANY COURT PROCEEDING IS STRICTLY
PROHIBITED BY FEDERAL LAW.

Join ZoomGov Meeting
https://uscourts-
dcd.zoomgov.com/j/16189525787?pwd=Wlh3MUY5VTRZTUFSYXM5REliN2UvZz09

Meeting ID: 161 8952 5787
Passcode: 860903

One tap mobile
+16692545252,,16189525787#,,,,,,0#,,860903# US (San Jose)
+16468287666,,16189525787#,,,,,,0#,,860903# US (New York)

Dial by your location
     +1 669 254 5252 US (San Jose)
     +1 646 828 7666 US (New York)
     +1 669 216 1590 US (San Jose)
     +1 551 285 1373 US
Meeting ID: 161 8952 5787
Passcode: 860903



        If defendant fails to appear as directed, he will be subject to arrest,

revocation of release, and detention, and he could be prosecuted and imprisoned

for the crimes of bond jumping or contempt of court. See 18 U.S.C. '' 3146,

3148.

                                   s/Kimberly G. Altman
                                   HONORABLE KIMBERLY G. ALTMAN
                                   United States Magistrate Judge

Entered: February 11, 2021

                                             2
